            Case 6:19-cv-00356-ADA Document 39 Filed 07/16/20 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

HAMMOND DEVELOPMENT                                         §
INTERNATIONAL, INC.,                                        §
           Plaintiff,                                       §                 1:20-CV-00342-ADA
                                                            §
v.                                                          §
                                                            §
AMAZON.COM, INC.,                                           §
AMAZON.COM, LLC,                                            §
AMAZON.COM SERVICES, INC.,                                  §
AMAZON WEB SERVICES, INC.,                                  §
           Defendants.                                      §



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION


HAMMOND DEVELOPMENT                                         §
INTERNATIONAL, INC.,                                        §
           Plaintiff,                                       §                 6:19-CV-00356-ADA
                                                            §       (consolidated with 6:19-CV-00355-ADA)
v.                                                          §
                                                            §
GOOGLE LLC,                                                 §
                       Defendant.                           §



                                    CLAIM CONSTRUCTION ORDER

           The Court held a Markman hearing on May 15, 2020, during which the Court orally

provided the below claim constructions. The Court now enters those claim constructions.



     No.                        Claim Term / Phrase                            Court’s Constructions

     Terms Identified by Both Defendants

     1a     “request . . . to establish [a / the] communication session”   Not indefinite. Plain and
                                                                           ordinary meaning; the
            ’483 Patent: all ten asserted claims
            ’011 Patent: all four asserted claims
                                                                           request must occur before
            ’040 Patent: all three asserted claims                         the establishment of the
            ’937 Patent: all three asserted claims                         communication session.
            ’732 Patent: both asserted claims
            ’935 Patent: all three asserted claims
            ’032 Patent: all seventeen asserted claims
            ’816 Patent: 1, 6-12, 14, 15, 18, 19

     1b     “establish [the / a / the requested] communication session”    Not indefinite. Plain and
                                                                           ordinary meaning.
            ’483 Patent: all ten asserted claims
            ’011 Patent: all four asserted claims
            ’040 Patent: all three asserted claims
            ’937 Patent: all three asserted claims
            ’732 Patent: both asserted claims
            ’935 Patent: all three asserted claims
            ’032 Patent: all seventeen asserted claims
            ’816 Patent: 1, 6-12, 14, 15, 18-20, 24, 25, 27, 28



                                                            1
      Case 6:19-cv-00356-ADA Document 39 Filed 07/16/20 Page 2 of 3




No.                         Claim Term / Phrase                           Court’s Constructions

1c    “preliminary communication session”                             Not indefinite. “a
                                                                      communication session to
      ’011 Patent: 16
                                                                      obtain identifying
                                                                      information for use in a
                                                                      future communication
                                                                      session”

2     “a memory . . . that . . . causes the communication device      Not indefinite. Plain and
      to: establish a communication session to an application         ordinary meaning.
      server over a first communication link, . . . the application
      server adapted to execute an application to establish the
      communication session with the communication device”

      ’937 Patent: 1

3a    “request for [a] processing service”                            Not indefinite. Plain and
                                                                      ordinary meaning.
      ’483 Patent: all ten asserted claims
      ’011 Patent: all four asserted claims
      ’040 Patent: all three asserted claims
      ’937 Patent: all three asserted claims
      ’732 Patent: both asserted claims
      ’935 Patent: all three asserted claims
      ’032 Patent: all seventeen asserted claims
      ’816 Patent: 1, 6-12, 14, 15, 18, 19, 28

3b    “processing service(s)”                                         Not indefinite. “a
                                                                      computing process
      ’483 Patent: all ten asserted claims
      ’011 Patent: all four asserted claims
                                                                      performed by a
      ’040 Patent: all three asserted claims                          communication device for
      ’937 Patent: all three asserted claims                          all or part of the
      ’732 Patent: both asserted claims                               application”
      ’935 Patent: all three asserted claims
      ’032 Patent: all seventeen asserted claims
      ’816 Patent: 1, 6-12, 14, 15, 18, 19, 28

Terms Identified by Google

4     “application(s)”                                                Plain and ordinary
                                                                      meaning.
      ’483 Patent: all ten asserted claims
      ’011 Patent: all four asserted claims
      ’040 Patent: all three asserted claims
      ’937 Patent: all three asserted claims
      ’732 Patent: both asserted claims
      ’935 Patent: all three asserted claims
      ’032 Patent: 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15
      ’816 Patent: all eighteen asserted claims




5     “application server(s)”                                         Plain and ordinary
                                                                      meaning.
      ’483 Patent: 10, 12, 14, 15, 16, 17, 18, 24
      ’011 Patent: all four asserted claims
      ’040 Patent: all three asserted claims
      ’937 Patent: all three asserted claims
      ’732 Patent: both asserted claims
      ’935 Patent: all three asserted claims
      ’032 Patent: all seventeen asserted claims
      ’816 Patent: all eighteen asserted claims




                                                         2
         Case 6:19-cv-00356-ADA Document 39 Filed 07/16/20 Page 3 of 3




   No.                         Claim Term / Phrase                                Court’s Constructions

   6     “repository”                                                         “a computing device that
                                                                              retrieves an application
         ’483 Patent: all ten asserted claims
         ’011 Patent: 17
                                                                              from a database and sends
         ’040 Patent: all three asserted claims                               part or all of that
         ’937 Patent: all three asserted claims                               application to the
         ’732 Patent: both asserted claims                                    application server”
         ’935 Patent: all three asserted claims
         ’816 Patent: all eighteen asserted claims

   7     “provide services to an application”                                 Plain and ordinary
                                                                              meaning.
         ’011 Patent: 11

   8     “touch input”                                                        Plain and ordinary
                                                                              meaning.
         ’483 Patent: 16
         ’937 Patent: 10, 17
         ’732 Patent: 5
         ’935 Patent: 8

   Terms Identified by HDI

   9     “audio data”                                                         Plain and ordinary
                                                                              meaning.
         ’032 Patent: 7, 12, 16, 20, 22, 23
         ’816 Patent: 6, 18, 19, 20, 24, 25, 27, 28, 29


   10    “packetized voice data”                                              Plain and ordinary
                                                                              meaning.
         ’032 Patent: 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15
         ’816 Patent: 1, 6, 7, 8, 9, 10, 11, 12, 15, 20, 24, 25, 27, 28, 29


   11    “voice representation”                                               Plain and ordinary
                                                                              meaning.
         ’032 Patent: 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15
         ’816 Patent: 1, 6, 7, 8, 9, 10, 11, 12, 27, 28



SIGNED this 16th day of July, 2020.




                                              ALAN D ALBRIGHT
                                              UNITED STATES DISTRICT JUDGE




                                                            3
